Title: To Alexander Hamilton from Thomas Church, 7 March 1799
From: Church, Thomas (1743-1812)
To: Hamilton, Alexander


          
            Sir,
            Philadelphia, March 7, 1799
          
          As there is Officers to be appointed for the Sarvice of the United States and I having it not in my power to apply—Sooner I have given into the War Office this Day my Recommandation Signed by A Number of the Old Officers of the Pennsylvania line. I Request it as the greatest favour Could be Bestowed on Me to Recommend me for Any Commission you think me worthy off—
          You know Sir my Sarvices in the last War, and I was the Oldest Major in the Pennsylvania line, and my abilites in the duty of an Officer cannot be Questined. my life & Soul is in the Army
          I am with the greatest Respect yr. very Humle. Servt.
          
            Thos. Church
          
          
            Philada. March ye. 7th 1799
          
        